 

Exhibit 10.37

 

LION BIOTECHNOLOGIES, INC.

2017 CORPORATE GOALS—CASH BONUS PLAN

 

Purpose:

 

The Board of Directors of Lion Biotechnologies, Inc. (the “Company”) hereby
adopts the following corporate goals for the determination of cash bonuses to be
paid for the 2017 fiscal year to qualified participating employees upon the
achievement of corporate goals and a review of personal performance.

 

2017 Corporate Goals:

 

The target bonus payable to participating employees and officers will range from
10% to 30% of such recipient’s 2017 base salary, and the target cash bonuses for
senior executive officers will be based on the percentage set forth in each
executive officer’s employment agreement (which agreements provide for bonuses
in the range of 35% to 50% of such executive’s 2017 base salary). The Company’s
goal is to pay any earned bonus by March 15 of the year following the year in
which the bonus is earned. The cash bonuses that officers and employees can
receive will be based upon the following corporate goals and on a subjective
evaluation of an individual’s performance. The corporate goals and objectives
for each participant will be based on meeting certain goals with respect to the
Company’s operational performance as follows: (i) Transferring the Company’s
proprietary process for manufacturing the Company’s autologous cell therapy
products to two of its manufacturers (weighted at 30%); (ii) further defining
the registration path for LN-144 (weighted at 20%); (iii) completing enrollment
of patients in a portion of the Company’s Phase 2 melanoma study by a specified
date (weighted at 15%); (iv) enrolling specified number of patients by certain
dates in the Company’s cervical and head and neck studies (weighted at 10%); (v)
initiation of studies for two other indication (weighted at 10%); (vi) enrolling
patients in pancreatic and glioblastoma trials (weighted at 5%); and (vii)
meeting other team performance and budgetary goals (weighted collectively at
10%).

 

The Company’s Board of Directors and its Compensation Committee reserve the
right to modify these goals and criteria at any time, to pay bonuses greater
than the target percentages, and to grant bonuses to the participants even if
the performance goals are not met.

 

 

